                                                                                    ~ ;                 _~
 1                                                                    C~ERit                   -   C,,
                                                                                                     '~?;RT


 2
                                                                              JUL i ~ %0!9
 3                                                                     ~_ _
                                                                    ~~=~~~~Fug~ ~            t ,f; ,~   G~~~n.
                                                                               r !7 r.: ''
 4

 5

 6                             UNITED STATES DISTRICT COURT
 7                            CENTRAL DISTRICT OF CALIFORNIA
 8 '.
         ~ UNITED STATES OF AMERICA,
 9 ~'.

10 '~                                Plaintiff,        CASE NO. C E'er ~
                                                                         ~t ~ ~`~-~ C~~~ —~ D ~,,~
11                            v.
12                                                      ORDER OF DETENTION
          Y1'~—(~—'--'i ts ~1—f~'~'~G'
          ~
13

14                                   Defendant.
15

16                                                      I.
17           A.~ On motion of the Government in a case allegedly involving:
18                1.(~    a crime of violence.
19               2.(~ an offense with maximum sentence of life imprisonment or death.
20               3.()     a narcotics or controlled substance offense with maximum sentence
21                        often or more years .
22               4.()     any felony -where the defendant has been convicted of two or more
23                        prior offenses described above.
24               5. O     any felony that is not otherwise a crime of violence that involves a
25                         minor victim, or possession or use of a firearm or destructive device
26                        or any other dangerous weapon, or a failure to register under 18
27                        U.S.0 § 2250.
28           B.~        On motion by the Government /( )on Court's own motion, in a case

                                ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

         CR-94(06/07)                                                                                            Page I of4 ~
 1                      allegedly involving:
 2                      On the further allegation by the Government of:
 3             1.(~        a serious risk that the defendant will flee.
 4             2.()        a serious risk that the defendant will:
 5                   a.()obstruct or attempt to obstructjustice.
 6                   b.()threaten, injure, or intimidate a prospective witness or juror or
 7                         attempt to do so.
 8         C. The Government,~jis/()is not entitled to a rebuttable presumption that no
 9             condition or combination ofconditions will reasonably assure the defendant's
10,            appearance as required and the safety of any person or the community.
11

12                                                      II.
13        A. ~}-       The Court finds that no condition or combination of conditions will
14                     reasonably assure:
15             1. {t}     the appearance ofthe defendant as required.
16                   () and/or
17             2. (~      the safety of any person or the community.
18        B..~' The Court finds that the defendant has not rebutted by sufficient
19                     evidence to the contrary the presumption provided by statute.
20

21                                                     III.
22        The Court has considered:
23        A. the nature and circumstances of the offenses)charged,including whether the
24            offense is a crime ofviolence,a Federal crime ofterrorism, or involves a minor
25             victim or a controlled substance, firearm, explosive, or destructive device;
26        B. the weight of evidence against the defendant;
27        C. the history and characteristics of the defendant; and
28        D. the nature and seriousness of the danger to any person or to the community.

                                ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

      CR-94(06/07)                                                                      Page 2 of4
 1                                                        IV.
 2           The Court also has considered all the evidence adduced at the hearing and the
 3           arguments and/or statements of counsel, and the Pretrial Services
 4           Report/recommendation.
 5

 6                                                         V.
 7           The Court bases the foregoing findings) on the following:
 :E ~        A.(~         As to flight risk:
 9              (,rte ~-r-~'~~        ~~ ~~ rv~w~ ~-~ ~C~'~.
                                               a                                          ~~ ~
to i
ii
IZ

13

14

15

16          B. (~C)       As to danger:
i~                                        r ~~~„~~y ~~r
~g
19

20

21

22

23

24                                                        VI.
25          A.()          The Court finds that a serious risk exists that the defendant will:
26                     1.()obstruct or attempt to obstruct justice.
27                     2.()attempt to/( )threaten, injure or intimidate a witness or juror.
28

                                   ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1))

        CR-94(06/07)                                                                             Page 3 of4 ~
      1         B. The Court bases the foregoing findings)on the following:
      2

      3

     4

     5

     6

     ~~

     8

     9                                                    VII.
 10

 11            A. IT IS THEREFORE ORDERED that the defendant be detai
                                                                                               ned prior to trial.
 12            B. IT IS FURTHER ORDERED that the defendant be comm
                                                                                         itted to the custody
 13                 of the Attorney General for confinement in a corrections facili
                                                                                                 ty separate, to
 14'               the extent practicable, from persons awaiting or serving sente
                                                                                                nces or being
 15 '              held in custody pending appeal.
 16~           C. IT IS FURTHER ORDERED that the defendant be affor
                                                                                         ded reasonable
 17                opportunity for private consultation with counsel.
 18           D. IT IS FURTHER ORDERED that, on order of a
                                                                             Court ofthe United States
19                 or on request of any attorney for the Government,the perso
                                                                                              n in charge ofthe
20                 corrections facility in which the defendant is confined deliv
                                                                                              er the defendant
21                to a United States marshal for the purpose of an appea
                                                                                   rance in connection
22                with a court proceeding.
23

24

25
                                                                                          ~
26        DATED:         ~ ~~~~~`~                                   C~~~           ~
                                                                                                                          I
27
                                                      UNITE          TATS                I T      TE.JUDGE

28                                                                      ,~.~JL !_. ~4~~AM~                            ~

                                 ORDER OF DETEN7'fON AFTER HEARING(18 U.S.C. §3142(1))
         CR-94(06/07)
                                                                                                         Page 4 of4
